USCA11 Case: 20-14850    Date Filed: 10/20/2021   Page: 1 of 7




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-14850
                Non-Argument Calendar
                ____________________

MATTHEW KOPCSAK,
                                            Plaintiff-Appellee.
versus
ROGER DALE REGISTER,
DEBORAH C. REGISTER,


                                       Defendants-Appellants.


ADVANCED REALTY CONCEPTS, INC.,
a Florida corporation,
USCA11 Case: 20-14850         Date Filed: 10/20/2021    Page: 2 of 7




2                      Opinion of the Court                 20-14850

                                                          Defendant.


                     ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
           D.C. Docket No. 3:17-cv-00212-TKW-HTC
                    ____________________

Before JORDAN, BRANCH, and MARCUS, Circuit Judges.
PER CURIAM:
       Defendants-Appellants Roger Dale Register and Deborah C.
Register (the “Registers”) appeal from the district court’s final or-
der, following a jury trial, that granted relief under the Fair Hous-
ing Act (“FHA”), 42 U.S.C. § 3601 et seq., to Plaintiff-Appellee Mat-
thew Kopcsak. On appeal, the Registers argue that: (1) they are
exempt from the FHA under 42 U.S.C. § 3603(b)(1); and (2) the rec-
ord on appeal does not support the jury verdict that the Registers
harassed or retaliated against the plaintiff after he requested an ac-
commodation. After thorough review, we affirm.
       The relevant background is this. Kopcsak, a disabled Army
veteran, rented a single-family house owned by the Registers from
approximately 2013 to 2015. The rent paid by Kopcsak was depos-
ited into the bank account of Advanced Realty Concepts (“ARC”),
a closely-held S-corporation solely owned by Mr. Register. ARC
paid the mortgage payments, taxes, and repairs on the house.
USCA11 Case: 20-14850            Date Filed: 10/20/2021        Page: 3 of 7




20-14850                  Opinion of the Court                              3

        In March 2017, Kopcsak filed a complaint against the Regis-
ters, alleging that they violated the FHA by refusing his request to
keep a service dog at the property and that they retaliated against
him in response to his request for the service dog. The original
complaint alleged three counts, each one seeking relief from “De-
fendants Roger Dale Register, Deborah C. Register, and Advanced
Realty Concepts, Inc.” (collectively, the “Defendants”). On Octo-
ber 21, 2019, the district court granted the Defendants’ motion for
summary judgment on Count I as to ARC, 1 concluding that ARC
was exempt from the FHA since it owned fewer than three single-
family houses. However, the court determined that the Registers
were not exempt from the FHA and denied the motion as to them.
On October 29, 2020, the district court granted Kopcsak’s motion
to amend the complaint to remove Count II pursuant to Federal
Rule of Civil Procedure 15.
       Because the remaining counts in Kopcsak’s complaint con-
sisted of alleged violations of the FHA (Counts I and III), the case
proceeded solely against the Registers and a jury trial was held on
November 30 and December 1, 2020. On December 1, the jury
returned a verdict against the Registers on both remaining counts,
and awarded $50,000 in compensatory damages and $300,000 in
punitive damages. Judgment was entered against “Defendants,



1 The Defendants had filed the motion as a motion to dismiss, but the district
court gave notice and treated it as a motion for summary judgment.
USCA11 Case: 20-14850               Date Filed: 10/20/2021           Page: 4 of 7




4                            Opinion of the Court                         20-14850

ROGER DALE REGISTER and DEBORAH C REGISTER” the
next day. The Registers timely appealed. 2
        Typically, we review the district court’s denial of a summary
judgment motion de novo. Essex Insurance Co. v. Barrett Moving
& Storage, Inc., 885 F.3d 1292, 1299 (11th Cir. 2018). We also re-
view de novo the sufficiency of the evidence to support a verdict at
a civil trial, inquiring whether, viewing the facts in the light most


2 After the Registers filed their notice of appeal, a panel of this Court issued a
jurisdictional question to the parties asking “whether Count Three has been
resolved with respect to ARC such that there has been a final determination
as to all claims against all parties.” In their responses, the parties agreed that
none of Kopcsak’s claims survived against ARC once the district court granted
summary judgment in favor of ARC based on its determination that ARC was
exempt from the FHA.
         The courts of appeals have jurisdiction over “appeals from all final de-
cisions of the district courts of the United States.” 28 U.S.C. § 1291. A final
decision is “one which ends the litigation on the merits and leaves nothing for
the court to do but execute the judgment.” CSX Transp., Inc. v. City of Gar-
den City, 235 F.3d 1325, 1327 (11th Cir. 2000) (quotations omitted). We use a
“functional test” in assessing finality, looking to the practical effect of a district
court’s order instead of its form. Martinez v. Carnival Corp., 744 F.3d 1240,
1243-44 (11th Cir. 2014). Here, the district court’s determination that ARC
was exempt from the FHA effectively foreclosed Kopcsak from pursuing any
of his claims against ARC; moreover, both parties and the district court appear
to have considered the summary judgment order a “final determination” of
all of Kopcsak’s claims against ARC. Thus, once the district court permitted
Kopcsak to drop Count II and entered judgment in his favor against the Reg-
isters as to Counts I and III, there were no issues left for the district court to
resolve, its judgment was final as to all claims and all parties, and we have
jurisdiction over the appeal.
USCA11 Case: 20-14850          Date Filed: 10/20/2021      Page: 5 of 7




20-14850                Opinion of the Court                           5

favorable to the prevailing party, “no legally sufficient evidentiary
basis exists for a reasonable jury to find for that party on that issue.”
Rossbach v. City of Miami, 371 F.3d 1354, 1356 (11th Cir. 2004)
(quotations omitted).
       Here, however, we cannot reach the merits of either of the
Registers’ claims on appeal. They first argue that the district court
erred in concluding that the FHA applied to them and denying their
motion for summary judgment. In that decision, the district court
found undisputed the number of homes they had interests in and
their use of ARC as a property manager, which precluded their ex-
emption from the FHA. See 42 U.S.C. § 3603(b)(1). The case then
proceeded to trial against the Registers. But our case law is clear
that we “will not review the pretrial denial of a motion for sum-
mary judgment after a full trial and judgment on the merits.” Lind
v. United Parcel Serv., Inc., 254 F.3d 1281, 1286 (11th Cir. 2001)
(adopting the rule and listing the other adequate remedies for a
party who believes the district court improperly denied summary
judgment, including seeking certification for an interlocutory ap-
peal, or moving for judgment as a matter of law after a jury ver-
dict). Because the Registers’ case proceeded to a full trial and judg-
ment on the merits following the district court’s denial of their mo-
tion for summary judgment, we are unable to review the pre-trial
summary judgment order’s determination that they were not ex-
empt from the FHA. See id. Thus, the Registers are not entitled
to any relief on this issue.
USCA11 Case: 20-14850         Date Filed: 10/20/2021    Page: 6 of 7




6                      Opinion of the Court                 20-14850

        Nor can we consider the merits of the Registers’ second
claim -- that the sufficiency of the evidence did not support the
jury’s verdict that they retaliated against Kopcsak in response to his
request for a service animal. This is because the Registers did not
file a motion after the jury verdict under Federal Rule of Civil Pro-
cedure 50(b), the mechanism by which an adverse party in a civil
jury trial may, post-verdict, challenge the sufficiency of the evi-
dence in support of the jury’s verdict. See Fed. R. Civ. P. 50(b).
Instead, after the jury verdict was rendered, the Registers said only
that they would be filing an appeal; they never mentioned any
problems they had with the jury’s verdict.
        The Registers’ failure to file a Rule 50(b) motion is fatal to
their challenge on appeal to the jury verdict. The Supreme Court
has expressly directed that “‘[i]n the absence of [a Rule 50(b)] mo-
tion’ an ‘appellate court [is] without power to direct the District
Court to enter judgment contrary to the one it had permitted to
stand.’” Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S.
394, 400–01 (2006) (quoting Cone v. West Virginia Pulp & Paper
Co., 330 U.S. 212, 218 (1947)). According to the Supreme Court,
the district court’s consideration of a Rule 50(b) motion is vital to
the decision-making process: The “[d]etermination of whether a
new trial should be granted or a judgment entered under Rule 50(b)
calls for the judgment in the first instance of the judge who saw and
USCA11 Case: 20-14850              Date Filed: 10/20/2021         Page: 7 of 7




20-14850                   Opinion of the Court                                 7

heard the witnesses and has the feel of the case which no appellate
printed transcript can impart.” Cone, 330 U.S. at 216. 3
       Because the Registers did not file a Rule 50(b) motion with
the district court, we have no authority to consider their challenge
to the sufficiency of the evidence in support of the jury’s verdict.
Unitherm, 546 U.S. at 400-01. And while the Registers argue that
they should be afforded lenience because they proceeded pro se
during the trial, “procedural rules in ordinary civil litigation should
[not] be interpreted so as to excuse mistakes by those who proceed
without counsel.” McNeil v. United States, 508 U.S. 106, 113
(1993). Indeed, the Supreme Court has made clear that the “re-
quirement of a timely application for judgment after verdict [under
Rule 50(b)] is not an idle motion,” but rather, it “is . . . an essential
part of the rule, firmly grounded in principles of fairness.” Johnson
v. New York, N.H. & H.R. Co., 344 U.S. 48, 53 (1952). The Regis-
ters have not convinced us of any injustice that would result from
the Rule 50(b) requirement, nor, moreover, how we could avoid
it. Accordingly, we are unable to consider their challenge to the
jury verdict, and we affirm.
        AFFIRMED.


3 A Rule 50(b) motion is a prerequisite for appellate review of the jury’s verdict
even if the litigant filed a Rule 50(a) motion prior to the submission of the case
to the jury. See Hi Ltd. P’ship v. Winghouse of Fla., Inc., 451 F.3d 1300, 1301–
02 (11th Cir. 2006). It’s worth noting, however, that the Registers did not file
a Rule 50(a) motion in this case. Nor did they request a new trial under Rule
59.